DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7 June 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Liu (US 2016/0114425, previously cited) discloses a method and system for manipulation of structures in three-dimensional additive manufacturing (abstract) comprising at least one laser configured to generate electromagnetic radiation (435), an autofocusing scanner configured to receive the electromagnetic radiation from the at least one laser and to focus and scan the electromagnetic radiation (“auto focus”, Fig. 3), onto a stage where a sample is three-dimensionally manufactured (325), a powder injection and spreading system (powder delivery system, par. [0036]), and an imager and processor (340) with an dichroic filter (345) for monitoring the sample (par. [0032]).
With respect to claims 1 and 12, Liu, as applied above, does not specify the claimed monitoring of structure, temperature, shape, defects, cracks, and roughness of the sample; the claimed non-destructive inspection system configured to monitor the composition of the sample, and the claimed computer configuration including coupling to the one or more lasers, the autofocusing scanner, the stage, the powder injection system, the powder spreading system, the image and processor, and the non-destructive probing inspection system to monitor in about real-time one or more three-dimensional manufacturing parameters and provide control feedback to the apparatus, as claimed.
Claims 2-11 and 13-21 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        14 June 2022